 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    MARCUS HARRISON,                                    Case No. 1:17-cv-01120-LJO-BAM (PC)
12                        Plaintiff,                      ORDER ADOPTING FINDINGS AND
                                                          RECOMMENDATIONS REGARDING
13            v.                                          DISMISSAL OF ACTION FOR FAILURE TO
                                                          STATE A CLAIM
14    NIEHUS, et al.,
                                                          (ECF No. 13)
15                        Defendants.
16

17           Plaintiff Marcus Harrison is a state prisoner proceeding pro se and in forma pauperis in

18   this civil rights action pursuant to 42 U.S.C. § 1983. This matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On September 9, 2019, the assigned Magistrate Judge issued findings and

21   recommendations recommending dismissal of this action, with prejudice, for failure to state a

22   cognizable claim upon which relief may be granted. (ECF No. 13.) The findings and

23   recommendations were served on Plaintiff and contained notice that any objections thereto were

24   to be filed within fourteen (14) days after service. (Id. at 12.) Plaintiff timely filed written

25   objections to the findings and recommendations on September 23, 2019. (ECF No. 14.)

26           First, Plaintiff argues that he has stated a cognizable claim for a violation of his

27   constitutional right of access to the courts because he has sufficiently alleged that the confiscation

28   of his “legal exhibits” caused Plaintiff to suffer an “actual injury,” i.e., the loss of two
                                                          1
 1   nonfrivolous § 1983 cases. However, after reviewing the allegations of Plaintiff’s second

 2   amended complaint, the Court agrees with the Magistrate Judge’s finding that Plaintiff has failed

 3   to sufficiently allege facts demonstrating that the confiscation of his “legal exhibits” caused the

 4   loss of Plaintiff’s two underlying nonfrivolous § 1983 actions. Therefore, Plaintiff’s first

 5   objection is overruled.

 6          Second, Plaintiff argues that he has state a cognizable claim for a violation of his First

 7   Amendment right of free speech, expression, and association because he has sufficiently alleged

 8   that his confiscated “legal exhibits” did not threaten the legitimate penological interests of prison

 9   security. However, the Magistrate Judge found that Plaintiff had adequately alleged the lack of a

10   legitimate penological interest. Instead, the Magistrate Judge found that Plaintiff had failed to

11   state a cognizable First Amendment claim because Plaintiff had not pled facts demonstrating that

12   the challenged regulations were not rationally related to a legitimate and neutral government

13   objective, that Plaintiff has no alternative avenues to exercise his First Amendment right, and that

14   there are easy and obvious alternatives that indicate that the regulations are an exaggerated

15   response by prison officials. (ECF No. 13, at 9.) After reviewing the allegations of Plaintiff’s

16   second amended complaint, the Court agrees with the Magistrate Judge’s finding that Plaintiff has

17   failed to state a cognizable claim a violation of his First Amendment right of free speech,

18   expression, and association. Therefore, Plaintiff’s second objection is overruled.

19          Third, Plaintiff objects to his case being reviewed by a Magistrate Judge because he

20   specifically declined to have this case reviewed by a Magistrate Judge on September 1, 2017.
21          This matter was referred to the assigned Magistrate Judge pursuant to 28 U.S.C. §

22   636(b)(1) and Local Rule 302. If all parties consent to Magistrate Judge jurisdiction, the case will

23   be reassigned to the Magistrate Judge and the Magistrate Judge will decide all further matters in

24   the case, including dispositive matters and trial. If a party declines Magistrate Judge jurisdiction,

25   as Plaintiff did in this case, the District Judge will resolve all dispositive matters and conduct the

26   trial, if there is one. However, a party’s decision to decline Magistrate Judge jurisdiction has no
27   effect on the referral of the case to a Magistrate Judge for non-dispositive matters, including

28   screening orders, and for the issuance of findings and recommendations on dispositive motions.
                                                         2
 1   28 U.S.C. § 636(b)(1); Local Rule 302. Therefore, Plaintiff’s third objection is without merit and

 2   it is overruled.

 3           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the Court has conducted a

 4   de novo review of this case. Having carefully reviewed the entire file, including Plaintiff’s

 5   objections, the Court finds that the Magistrate Judge’s findings and recommendations are

 6   supported by the record and proper analysis.

 7           Accordingly, IT IS HEREBY ORDERED that:

 8           1.         The findings and recommendations issued on September 9, 2019, (ECF No. 13),

 9                      are adopted in full;

10           2.         This action is dismissed, with prejudice, due to Plaintiff’s failure to state a claim

11                      upon which relief may be granted; and

12           3.         The Clerk of the Court is directed to close this case.

13

14
     IT IS SO ORDERED.
15

16       Dated:     November 20, 2019                           /s/ Lawrence J. O’Neill _____
                                                       UNITED STATES CHIEF DISTRICT JUDGE
17

18

19

20
21

22

23

24

25

26
27

28
                                                            3
